DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/15/2021 is entered and acknowledged by the Examiner. Claims 6 and 17 have been amended. Claims 1-23 are currently pending in the instant application. 
The rejection of claims 6 and 17 under 35 U.S.C. 112(b) or
35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-23 under 35 U.S.C. 102(a)(2) as being anticipated by Snaith (WO 2017/060700 Al, an English equivalent is to US 2018/0286596 Al) is maintained.
Response to Arguments
Applicant's arguments filed on 11/15/2021 have been fully considered but they are not persuasive. 
At page 6 of the remark, Applicant argues that Snaith fails to teach or suggest “a nucleation promotor material” that has been formed on a substrate as required by Applicant’s claim. The Examiner respectfully disagrees with the Applicant's remark. Applicant’s claims 7-8 and 15-16 recites the nucleation promotor 

    PNG
    media_image1.png
    323
    618
    media_image1.png
    Greyscale

Gold is a nucleation promotor material as described in Applicant’s claims and fulfills the limitation of “a nucleation promotor material” that has been formed on a substrate as required by Applicant’s claim. 
At connecting pages 6-7 of the remark, Applicant argues that the HCE is never described in Snaith as being deposited onto the substrate, the HCE is always described in Snaith as being deposited onto other layers. While Applicant is correct that the HCE (gold) is not described as being directly deposited onto the TCO/ECE substrate, it is deposited onto the substrate 
At page 7 of the remark, Applicant also argues that Snaith failed to teach or suggest “a pattern of islands” of nucleation promotor materials as required by Applicant’s claim. The Examiner respectfully disagrees with the Applicant's remark. Snaith discloses that the HCE (gold) is used as an electrode and when resist is removed, a patterned electrode design (a pattern of islands) is formed (See [0048], [0142], and [0203]; Figures 2 and 13-14). 

    PNG
    media_image2.png
    250
    309
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    244
    306
    media_image3.png
    Greyscale

Clearly, Snaith discloses a patterned electrode design (a pattern of islands) formed of gold material (HCE, the claimed nucleation promotor material) as required by Applicant’s claim.

Based on the above rationale, the rejection of claims 1-23 is maintained.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761